. ~ O 245B (Rev. 02/08/2019):Judgment in a Criminal Petty Case (Modified) ·· ..                                                               Page 1 o·l
                                                                                                                                                      f     ,. .II
                                                                                                                                                           (/



                                           UNITED STATES DISTRICT COURT                                                                                          I
                                                                                                                                                                 'I
                                                     SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                                                                 I
                             United States of America                                 JUDGMENT IN A CRIMINAL CASE                                                lI
                                            V.                                        (For Offenses Committed On or After November I, 1987)
                                                                                                                                                                 I
                             Diego Sanchez-Espinosa                                   Case Number: 3:20-mj-20443

                                                                                     Gre{mrv D Ob
                                                                                     Defendant's Attorney
                                                                                                                       FILED
        REGISTRATION NO. 94665298                                                                                                       .




        THE DEFENDANT:                                                                                                 FEB 2 7 2020
          IZI pleaded guilty to count(s) _l::....::cof:__C=om=pl::a::in::t_ _ _ _ _ _ _ _ _ _-+_ __,;-~·K,--\J".S...C
                                                                                                                 "'8:r:J=-C01J11+---I
         •    was found guilty to count( s)                                                     D~OUTHEAN DISTRICT OF CALIF~~~~~

              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        Title & Section                  Nature of Offense                                                             Count Number(s)
        8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                   1
          D The defendant has been found not guilty on count(s)
                                                      -------------------
         •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                      ii'nME SERVED                               D _ _ _ _ _ _ _ _ _ _ days

          IZI Assessment: $10 WAIVED                   IZI Fine: WAIVED
         181 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Thursday, February 27, 2020
                                                                                   Date of Imposition of Sentence


                                                                                    .II!&~
                                                                                   HONORABLE F. A. GOSSETT Ill
                                                                                   UNITED STATES MAGISTRATE JUDGE


        Clerk's Office Copy                                                                                                      3:20-mj-20443
